       Case 3:18-cv-00509-RS Document 44 Filed 05/13/19 Page 1 of 2



   JEFFREY E. FAUCETTE (No. 193066)
 1 SKAGGS FAUCETTE LLP
   One Embarcadero Center, Suite 500
 2 San Francisco, California 94111
   Telephone: (415) 315-1669
 3 Facsimile: (415) 433-5994
   E-mail: jeff@skaggsfaucette.com
 4
   Attorneys for Plaintiff LTTB LLC
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11 LTTB LLC, a California limited liability   Case No.: 3:18-cv-509-RS
   company,
12                                            DECLARATION OF JEFFREY E.
         Plaintiff,                           FAUCETTE IN SUPPORT OF
13                                            PLAINTIFF LTTB LLC’S NOTICE OF
   v.                                         MOTION AND MOTION FOR
14                                            SUMMARY JUDGMENT AND
   REDBUBBLE, INC., a Delaware corporation,   OPPOSITION TO DEFENDANT
15                                            REDBUBBLE’S MOTION FOR
         Defendant.                           SUMMARY JUDGMENT
16
                                              Date Action Filed: January 23, 2018
17
                                              Hearing:       June 13, 2019
18                                            Time:          1:30 p.m.
                                              Place:         Courtroom 3, 17th Floor
19                                            Judge:         Hon. Richard Seeborg
20
21
22
23
24
25
26
27
28

      DECLARATION OF JEFFREY E. FAUCETTE:                        CASE NO. 3:18-cv-509-RS
         Case 3:18-cv-00509-RS Document 44 Filed 05/13/19 Page 2 of 2




 1          I, Jeffrey E. Faucette, declare as follows:

 2        1.       I am counsel of record to Plaintiff LTTB, LLC (“LTTB”) in the above-captioned
 3 action. I make this declaration in support of Plaintiff LTTB, LLC’s Motion for Summary

 4 Judgment and in opposition to Defendant Redbubble, Inc.’s Motion for Summary Judgment.
 5 Unless otherwise stated, I have personal knowledge of the facts stated in this declaration. If called
 6 upon to do so, I could and would competently testify to the facts stated herein.
 7        2.       Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the
 8 Deposition of Redbubble, Inc. through its designated representative James N. Toy.
 9        3.       Attached hereto as Exhibit 2 is a true and correct copy of a document produced by
10 Redbubble in this litigation (Bates numbered BATES004267-4293) and marked as Exhibit 16 to
11 the deposition of Redbubble.
12        4.       Attached hereto as Exhibit 3 are true and correct copies of documents produced by
13 Redbubble in this litigation. These documents were marked as Exhibit 25 to the deposition of
14 Redbubble, and counsel for Redbubble stipulated to their admissibility during the deposition. The
15 documents have been reordered to chronological order rather than Bates number order.
16        5.       Attached hereto as Exhibit 4 is a true and correct copy of an order issued recently in
17 Williams-Sonoma, Inc. v. Amazon.com, Inc., No. 18-cv-07548-EDL, 4-6 (N.D. Cal. May 2, 2019).
18 This order is not yet available on Westlaw.
19        6.       Attached hereto as Exhibit 5 is a true and correct copy of Redbubble’s Annual
20 Report 2018 which I downloaded from the internet.
21        I declare under penalty of perjury under the laws of the United States of America that the
22 foregoing is true and correct. Executed this 13th day of May, 2019.
23
24                                                                       /s/
                                                                 Jeffrey E. Faucette
25
26
27
28
                                                          2
       DECLARATION OF JEFFREY E. FAUCETTE:                                  CASE NO. 3:18-cv-509-RS
